Grant, J.
(after stating the facts). The main point in the case is ruled by Kirkwood v. Finegan, 95 Mich. 543, and Flaherty v. Moran, 81 Mich. 52 (21 Am. St. Rep. 510). The principal defense appears to be that the defendants are not shown to be the parties responsible for the erection and maintenance of the fence. Defendant Jennie Roe lives in the house, as does also her father. Defendant Charles Roe, Jr., is the owner of an undivided interest as the heir of his mother, of whose estate he is the administrator. We think the evidence sufficient to show that both defendants are responsible for the maintenance of the fence. Charles, in reply to a letter, written in behalf of the complainant, requesting a change in the height of the fence, wrote, “Whenever you get ready to move on our ‘works,’ we shall be ready to receive you.”
The decree is affirmed, with costs.
The other Justices concurred.